Citation Nr: 1206283	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include brain trauma.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 Regional Office (RO) in Muskogee, Oklahoma rating decision.

The Veteran had a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing was created, reviewed, and associated with the claims file.

The Veteran's claim was remanded by the Board in April 2011 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has residuals of a head injury, to include brain trauma, that are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Residuals of a head injury, to include brain trauma, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In that regard, the Board notes that the Veteran claims additional treatment during service at Fort Bliss, Texas, for headaches, nausea, and possibly other residuals of head injury.  Following the Board's April 2011 remand, the Joint Services Records Research Center (JSRRC) attempted to obtain these records, but searches of Fort Bliss from 1966 for such records were negative.  In addition, the Board's April 2011 remand directed the RO to request records for the Veteran from the Social Security Administration (SSA).  Such efforts were made; however, in April 2011 the SSA indicated that no records were available.  In response to notification of the unavailability of records from SSA and requesting that the Veteran provide such records in his possession, he submitted several records showing the receipt of Supplemental Security Income (SSI) as of May 1995.  These records, however, do not show the basis of the benefits award.  Significantly, a December 1994 VA examination report indicated that the Veteran's SSI disability benefits were for mental illness.  Given the negative responses from the JSRRC and SSA regarding the above cited records, the Board finds that additional remand to obtain such records would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, pursuant to the Board's April 2011 remand directives the Veteran was provided a VA examination in June 2011.  The examiner considered the Veteran's claims of having a traumatic brain injury and residuals thereof as a result of a fall where he hit his head and lost consciousness and being beaten by fellow service members during which time he did not lose consciousness; however the examiner opined that the Veteran did not experience a traumatic brain injury in service.  As will be discussed in greater detail below, the examiner's opinion was based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the June 2011 VA examination, the association of VA treatment records from October 2007, the negative response for records from SSA and notification of the Veteran, the negative response from the JSRRC regarding in-service treatment records from Fort Bliss and notification of the Veteran, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, such as an organic disease of the nervous system (e.g. migraine headaches and seizure disorder), becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was not diagnosed with a headache or seizure disorder within one year of separation from service and to the extent the Veteran is competent to diagnose such a disability and claim onset beginning in service or within one year of service, as will be discussed in greater detail below, the Board finds such assertions not credible.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he incurred a head or brain injury while in service.  Specifically, the Veteran claims that on approximately his second day of basic training he slipped and fell, which resulted in his striking his head on the floor with a resulting period of unconsciousness.  Thereafter, the Veteran claims to have experienced headaches and numbness of the left side of the face and left upper extremity.  In addition, the Veteran claims that the residuals of his in-service head injury were aggravated when several months later he was beaten by five fellow service members.  

The Veteran's service treatment records do not included complaints, treatment, or diagnosis of a traumatic brain injury or residuals or symptoms thereof.  The Veteran concedes that he did not seek treatment following his claimed slip and fall or beating by fellow service members, but does contend that he sought treatment on multiple occasions for headaches, nausea, and possibly other symptoms.  As discussed above, despite multiple requests to obtain such records, none have been located.  The service treatment records show intermittent dental treatment, but no complaints of treatment for physical, cognitive, or neurological problems.  

The Veteran's personnel records indicate conduct and efficiency ratings of excellent in September 1966, November 1966, and January 1967.  In February 1967, however, the Veteran went absent without leave and his conduct and efficiency ratings consequently were rated as fair.  The Veteran again was absent without leave in March 1967, after which the Veteran's ratings were unsatisfactory.  The Veteran subsequently served an extended period of incarceration for civilian incidents occurring while he was absent without leave and he was discharged from the military.

After service, there is no medical evidence of treatment for his claimed in-service traumatic brain injury or residual thereof for many years and the Veteran does not claim to have sought any such treatment.  In September 1994, the Veteran brought a claim for compensation or pension for "mental disability."  The Veteran was afforded a VA medical examination in December 1994.  Prior to the examination, the Veteran reported a narrative history of the removal of an anal fistula in December 1991, a possible myocardial infarction in July 1992, and heart arrhythmia in August 1994.  As to his present complaints, the Veteran reported severe chest pain, panic attacks, obsession with suicide, paranoia, schizophrenia, hallucinations, and depression.  The subsequent December 1994 VA examination report discussed the Veteran's above noted psychiatric symptoms.  In particular, the Veteran reported that "five dead people (one woman and four men) that argue with me and try to talk me into killing myself."  As to a past medical history, the Veteran reported only an irregular heart and questionable history of myocardial infarction.  As to past injury history, the Veteran reported only a motor vehicle accident in 1982 that resulted in concussion.  The Veteran noted a history of multiple jobs following separation from service, none lasting longer than 4 months.  The examiner found impaired short term memory and concentration.  These and other observed symptoms were attributed to diagnoses of generalized anxiety disorder and personality disorder not otherwise specified.

In April 1998, during treatment for back pain, the Veteran reported a history of a motorcycle crash in which he was hit by a large motorcycle from the rear going at high speed.  He noted a history of working as a heavy laborer and indicated that his pain had reached the point where he would drop objects.  He also reported periodic dizziness.  No diagnosis of a traumatic brain injury or residuals thereof was made.

An October 2003 EEG showed a mildly abnormal record due to the presence of focal sharp complexes at 5 to 6 per second seen in the left mid and anterior temporal regions occurring intermittently, which indicated a possibility of a convulsive disorder of the localization related type.

VA treatment records indicate that the Veteran first reported a fall in service that resulted in head injury in December 2003.  The Veteran claimed his initial fall and head injury resulted in an inability to function well in the military and caused feelings of embarrassment, humiliation, and severe guilt.  At that time, he also reported a history of chronic headaches.  

In January 2004, the Veteran reported symptoms associated with his fall and loss of consciousness in service as numbness of the left side of the face and the whole left upper extremity, as well as blurred vision and occasional slurring of speech.  The Veteran indicated that in the past they had occurred about once a month, but that for the previous year they had occurred once every two weeks.  The Veteran also indicated that for six weeks after the fall he had experienced these symptoms.

A March 2004 EEG showed similar results as the October 2003 test.  The neurologist indicated that the results were compatible with a focal organic cerebral process in the left temporal region.  In August 2004, the Veteran reported increasing symptoms, from between two to three per week to two to three per day.  

A January 2006 record diagnosed depression, sexual abuse of adult, and posttraumatic stress disorder (PTSD), based on the Veteran's reports of current problems and his claimed fall and assault in service.

A July 2010 VA treatment problem list included unspecified organic brain syndrome, chronic headache, and seizure disorder.

The Veteran was afforded a VA examination for his claim in June 2011.  The examiner noted review of the claims file and medical records.  The examiner extensively discussed the Veteran's service treatment records and personnel records, including his conduct and efficiency ratings and his multiple periods of being absent without leave.  The Veteran reported initially injuring his head in service when he slipped and fell on concrete that resulted in him hitting his head and losing consciousness for "several" minutes.  When questioned about the incident, the Veteran began crying and did not answer many of the questions.  The Veteran also discussed his claimed beating by several other service members that included kicks to the head, but no loss of consciousness.  When asked specific questions about the event, the Veteran refused to answer stating that he did not want to get anyone in trouble.  The Veteran also discussed his post-service motorcycle accident wherein he suffered a concussion but no loss of consciousness.  At that time, the Veteran denied a history of dizziness or vertigo, seizures, balance problems, or vision problems.  He did note a continuity of headaches ever since the claimed in-service beating that were constant and aching.  He also reported constant pain on the left side of the head, weakness in the left arm, and memory problems.  On examination, reflexes, sensation, and muscle strength all were normal.  The Veteran was evasive and not fully cooperative during a mini mental status assessment.  The examiner also noted that at different times during the interview the Veteran reported that the claimed in-service beating occurred at three separate military bases and otherwise was "most evasive in answering questions about any alleged assault in service."  The examiner indicated the Veteran also was evasive in describing the specifics of the claimed head injury following a fall and loss of consciousness during basic training.  The examiner found the Veteran's reported memory problems inconsistent with "the fact that he is recalling events and how much his monthly check is."  Based on the interview with the Veteran, evidence of record, and physical evaluation, the examiner concluded that the Veteran did not have a Traumatic Brain Injury in service.  As to rationale for the opinion, the examiner noted that the Veteran evaded and avoided answering questions about the claimed in-service fall and loss of consciousness and the examiner found it difficult to explain how others were unaware of the claimed period of unconsciousness in light of its timing.  In addition, multiple subsequent conduct and efficiency ratings were "excellent," which indicated "that his mental and physical functioning were not impaired by any alleged traumatic brain injury residuals, whether physical, cognitive or psychologic."  In addition, the examiner noted the absence of any treatment for head trauma or residuals in the service treatment records.  As to the claimed in-service beating by fellow service members, the Veteran denied losing consciousness, which would be a prerequisite for a traumatic brain injury.  Moreover, the Veteran was inconsistent in reporting the location of the claimed incident and refused to discuss specifics of the incident.  As such, it was less likely than not or unlikely that the claimed traumatic brain injury occurred in service.

Thus, the Veteran has current disabilities that have been classified as unspecified organic brain syndrome, chronic headache, and seizure disorder, all of which could be residuals of an in-service traumatic brain injury.  As such, the critical question is whether any such current disability was caused or aggravated by the Veteran's claimed fall and loss of consciousness during basic training, the alleged beating by fellow service members several months later, or other incident of service.  Based on the evidence of record, the Board concludes they were not.

The Board finds the opinions expressed in the June 2011 VA examiner's report credible and probative.  The report was based on an interview of the Veteran, his reported medical history and in-service reports, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examining physician discussed the absence of any documented complaints or treatment in service, his inconsistent and evasive responses to questions regarding the claimed incident, and his multiple excellent conduct and efficiency ratings following the claimed traumatic brain injury in basic training.   Based on all the evidence, the examiner concluded that these factors made it less likely than not or unlikely that the Veteran experienced a traumatic brain injury in service.  The examiner's conclusion is fully explained and consistent with the evidence of record.  Given the examiner's extensive discussion of the Veteran's claimed residual symptoms, to include headaches, seizures, and other problems, as well as the general conclusion that the underlying traumatic brain injury did not occur, the Board concludes the examiner's negative opinion encompassed these current residuals of the claimed traumatic brain injury.

The Board has considered the Veteran's reports that he fell, hit his head, and lost consciousness during basic training and that he was assaulted and beaten by multiple fellow service members several months later and that his current headaches, seizures, and other problems are related to those incidents.  In addition, the Board notes the Veteran claims that he experienced ongoing headaches, numbness, and other problems from service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of symptoms are inconsistent with the objective medical record and the Veteran's own subsequent statements.  

In that regard and as noted above, the Veteran's service treatment records do not indicate any reported loss of consciousness, headaches, numbness, nausea, or other symptomatology.  The Board has considered the Veteran's argument that following his loss of consciousness he had mental and physical problems that caused him to perform poorly and resulted in his assault and beating by several service members as punishment for that poor performance.  The Veteran's personnel records, however, indicate that his first three conduct and efficiency reports following the claimed traumatic brain injury were excellent.  Indeed, it was only following the Veteran's first time being absent without leave that his conduct and efficiency reports were adversely affected.  Thus, the record does not show any adverse performance as a result of the Veteran's claimed injury.  Moreover, there was no basis for the claimed assault and beating, as the Veteran's performance was excellent.  The Board also finds the Veteran's evasive and inconsistent reports about the claimed in-service incidents to the June 2011 VA examiner highly significant.  

After service, the Veteran did not seek treatment for his claimed residuals for multiple decades.  The Board finds it significant that at the time of his initial claim for compensation benefits in 1994 the Veteran failed to discuss any of the current symptoms.  More importantly, the Veteran failed even to report the claimed in-service loss of consciousness and assault and beating, but did report a 1982 post-service motorcycle accident that resulted in concussion.  In April 1998, when discussing grip problems and dizziness that the Veteran now associates with the claimed in-service incidents, he again discussed the 1982 post-service motorcycle accident but did not relate the problems to the claimed in-service incidents or even mention them.  It was not until approximately December 2003, decades after service and shortly prior to filing his initial claim for entitlement to service connection, that the Veteran first reported either of the claimed in-service incidents.

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding the claimed in-service incidents and a continuity of symptoms from service.  Instead, at the time of initially reporting symptoms he now relates to the claimed in-service incidents the Veteran instead discussed only a post-service motorcycle accident.  Moreover, when discussing his medical history and current symptoms during his December 1994 VA examination the Veteran did not discuss either the claimed in-service incidents or his claimed residual symptoms.  Were the Veteran experiencing ongoing symptoms from service, the Board finds it reasonable to conclude that he would have described these symptoms at the point of his initial claim for compensation or pension benefits or, at the very least, at the time when he first complained of symptoms he now claims have been ongoing since those incidents.  In addition, the Veteran's argument that his claimed in-service traumatic brain injury in basic training resulted in mental and physical problems that prevented him from performing his duties is specifically refuted by his three subsequent conduct and efficiency reports.  Moreover, the Veteran claims he was beaten by fellow service members due to his poor work performance, but the record indicates that his performance ratings declined as a direct result of going absent without leave and not due to an inability to perform his service duties.  Thus, the contemporaneous evidence of record refutes the Veteran's claims that he was unable to adequately perform his duties as a result of a traumatic brain injury and renders his claims as to a loss of consciousness following a fall in basic training and being beaten by multiple fellow service members highly suspect.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding continuity of headaches, peripheral vision problems in the left eye, and left upper extremity numbness from service are simply not credible evidence.

To the extent that any medical providers have attributed any current disability to the Veteran's claimed in-service fall and loss of consciousness in basic training or assault and battery by fellow service members thereafter, the Board finds these opinions of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).

In conclusion, the June 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for her opinion.  The Veteran's representations regarding an in-service fall and loss of consciousness in basic training and assault and beating months later are refuted by the record and deemed less than credible.  Thus, the Board finds the June 2011 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for residuals of a head injury, to include brain trauma, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


